ORDER

PER CURIAM.
The judgment in this case is aj(firmed. We uphold the district court’s grant of summary judgment of no infringement based on the court’s determination that there are no genuine issues of material fact and that no reasonable jury could find that the accused devices of Microsoft and Nintendo meet the pulse width limitation of the asserted claims of Fenner’s U.S. Patent No. 6,297,751 literally or under the doctrine of equivalents. We need not and do not address Microsoft’s alternate ground for affirmance, nor do we address the question raised by Fenner whether the district court erred in its construction of the claim term “processor.”